      Case 2:19-cv-00071-BWA-DPC Document 79 Filed 12/02/19 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 JOSEPH DAGGS                                                     CIVIL ACTION

 VERSUS                                                           NO. 19-71

 GULF OFFSHORE LOGISTICS, LLC,                                    SECTION M (2)
 et al.


                                     ORDER & REASONS

       Before the Court is a motion in limine filed by plaintiff, Joseph Daggs, regarding the

admissibility of defendants’ experts. 1 Defendants REC Marine Logistics, LLC, GOL, LLC, and

T&T Marine 2, LLC (collectively, “Defendants”) oppose the motion. 2 Daggs seeks to exclude the

expert reports, any exhibits attached to the expert reports, and oral testimony of Dr. Christopher

Cenac, Karin P. Becker, and Angela B. Audler. 3

       Daggs argues that Defendants failed to include a statement of compensation in their expert

designations, as required by Federal Rule of Civil Procedure 26(a)(2)(B)(vi), by the deadline set

in the Court’s scheduling order, for both Cenac and Becker. 4 Daggs adds that Defendants also did

not include a list of cases in which Becker has testified during the last four years, as required by

Rule 26(a)(2)(B)(v). 5 He asserts that Defendants therefore did not timely serve complete expert

disclosures for these experts, and thus, their reports and testimony should be excluded. Defendants

respond by acknowledging the omission of these experts’ compensation statements, but argue that

this was a “mere oversight which has [since] been cured and could not possibly result in any




       1
         R. Doc. 51.
       2
         R. Doc. 58.
       3
         R. Doc. 51.
       4
         R. Doc. 51-1 at 2-3.
       5
         Id. at 2.
      Case 2:19-cv-00071-BWA-DPC Document 79 Filed 12/02/19 Page 2 of 4




prejudice to plaintiff.” 6 They explain that defense counsel remedied the deficiency in Cenac’s

disclosure on October 11, 2019, immediately following their receipt of the motion in limine, and

counsel produced a copy of Becker’s fee/rate schedule on October 21, 2019. 7 As for Becker’s list

of cases, Defendants explain that Becker has not testified at trial or by deposition within the last

four years. 8 Defendants also point out that Daggs’s motion in limine is itself untimely, as it was

filed on October 10, 2019, while the scheduling order required that motions in limine regarding

the admissibility of expert testimony be filed and served “in sufficient time to permit hearing

thereon no later than October 10, 2019.” 9 Accordingly, to be timely under Local Rule 7.2, the

motion should have been filed by September 25, 2019.

       The Court does not condone the “gotcha” nature of Daggs’s motion. There is no indication

that plaintiff’s counsel ever followed up with defense counsel to ask that these deficiencies be

cured before filing this motion. While the better practice is for a party to provide complete expert

disclosures within the court-imposed deadlines, it is also the better practice for counsel to ask

opposing counsel for any missing items before filing a motion to exclude an expert on easily

remedied technical deficiencies. This admonition against stone-throwing is especially apt here

since Daggs seems to occupy a glass house when it comes to compliance with deadlines. As

Defendants note, Daggs’s motion does not abide by the scheduling order’s deadline and so is late.

Nevertheless, the Court will consider the motion on its merits, but in doing so, will extend the

same liberal treatment to Defendants’ alleged deficiencies and consider only merits-based

objections to their experts.




       6
         R. Doc. 58 at 1-2.
       7
         Id. at 6, 9.
       8
         Id. at 2.
       9
         Id. at 3 (emphasis in original).

                                                 2
        Case 2:19-cv-00071-BWA-DPC Document 79 Filed 12/02/19 Page 3 of 4




        The Court observes that Daggs has suffered no prejudice as to Cenac because Defendants

provided his fee/rate schedule on October 11, 2019, at the earliest notice from Daggs (via this

motion) that Defendants’ expert disclosures for Cenac were deficient in this respect. The same

goes for Becker, except that the compensation statement was provided a mere 10 days later, on

October 21, 2019, with no prejudice to Daggs. The omission of Becker’s testimony list is naturally

due to her not having testified in the last four years. A simple inquiry would have revealed as

much.

        Daggs also argues that the expert report and testimony of Becker and Audler should be

excluded because their expert disclosures were deficient in failing to provide a clear statement of

their opinions, pursuant to Rule 26(a)(2)(B)(i), because their co-signed letter does not allow Daggs

to understand how their opinions differ. 10 Daggs adds that the Court should not allow both Becker

and Audler to testify, explaining that, having signed the same letter, their testimony would be

cumulative. Defendants respond that Becker and Audler co-signed the letter and endorsed the

same report because they hold the same opinions. 11 Defendants acknowledge and agree that only

one of these experts should be allowed to testify, and that therefore, they intend to call only Audler,

because she is the more experienced expert witness. 12

        While the expert report is hardly fulsome in setting out Becker and Audler’s opinions, it is

not objectionable on the basis urged by Daggs – namely, that the co-signed letter does not allow

Daggs to understand how the two experts’ opinions differ. The report does not explain how their

opinions differ because their opinions do not differ. However, for this very reason, the Court




        10
           R. Doc. 51-1 at 3.
        11
           R. Doc. 58 at 11.
        12
           Id.

                                                  3
      Case 2:19-cv-00071-BWA-DPC Document 79 Filed 12/02/19 Page 4 of 4




agrees with both parties that Becker and Audler’s testimony would be cumulative, and therefore

holds that only one of these two experts may testify. 13

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that plaintiff’s motion in limine regarding the admissibility of

defendant’s experts (R. Doc. 51) is GRANTED to the extent that only one of the two experts

Becker and Audler may testify and DENIED in all other respects.


       New Orleans, Louisiana, this 2nd day of December, 2019.



                                                           ________________________________
                                                           BARRY W. ASHE
                                                           UNITED STATES DISTRICT JUDGE




       13
            Defendants are free to choose which one.

                                                       4
